Name: Commission Regulation (EEC) No 3079/88 of 6 October 1988 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10 . 88 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3079/88 of 6 October 1988 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ;Having regard to the Act of Accession of Spain and Portugal, whereas these exchange rates being those recorded on 5 October 1988 :Haying regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) 2221 /88 (2), and in particular Article 13 (5) thereof, whereas the aforesaid corrective factor affects the entirecalculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 3 thereof, whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2401 /88 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION :whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission . Regulation (EEC) No 2401 /88 (*) and subsequent amend ­ ing Regulations ; Article 1 Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : / The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto.  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 .(2) OJ No L 197, 26. 7. 1988 , p. 16 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 205, 30 . 7. 1988, p. 96. This Regulation shall enter into force on 7 October 1988 . No L 275/2 Official Journal of the European Communities 7. 10 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 6 October 1988 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levies Portugal Third country 0709 90 60 0,00 117,24 0712 90 19 0,00 117,24 1001 10 10 26,28 171,35 00 1001 10 90 26,28 171,35(')0 1001 90 91 0,00 123,61 1001 90 99 0,00 123,61 1002 00 00 31,08 106,12 0 1003 00 10 24,80 116,00 1003 00 90 24,80 116,00 1004 00 10 81,09 45,51 1004 00 90 81,09 45,51 1005 10 90 0,00 117,24 00 1005 90 00 0,00 117,2400 1007 00 90 19,45 127,67 (4) 1008 10 00 24,80 29,59 1008 20 00 24,80 91,70 (4) 1008 30 00 24,80 0,00 o 1008 90 10 O 0 1008 90 90 24,80 0,00 1101 00 00 6,16 185,79 1102 10 00 57,02 162,08 1103 11 10 53,93 278,78 1103 11 90 7,20 200,11 . (') Where durum wheat originating in Morocco is transported directly from that country t ® the Community, the levy is reduced by 0,60 ECU/tonne. (2) in accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . 1 ( «) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 %. (5) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Cpmmunity, , the levy is reduced by 0,60 ECU/tonne. ( «) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . O The levy applicable to rye shall be charged on imports of the product falling within subheading 1008 90 10 (triti ­ cale). , |